The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transmission mechanism” in claims 1 and 11-20 defined as gears, shaft, and bearing elements in [0074] of the Specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Publication 2004/0049205, hereinafter “Lee”) and in further view of Schuh et al. (U.S. Publication 2017/0065363, hereinafter “Schuh”).
As to Claim 1 in particular, Lee discloses an endoscope adaptor (49) in [0051] and Figs. 2-3 to be connected to a robot arm (38) in [0049] and Fig. 1 of a robotic surgical system (10) in [0047] and Fig. 1 through a drape adaptor (62) in [0057] and Fig. 2, comprising:
a base section (58) in [0059] and Figs. 2-3 that is to be detachably connected to the drape adaptor;
a driven member (64) in [0059] and Figs. 2, 3, and 8 that is rotatably provided on the base section and is configured to be rotated by a rotation drive section (13) in [0059] of the robot arm through the drape adaptor;
a holding section (46) and (56) in [0051] and Fig. 3 that holds an endoscope (15) in [0052] and Fig. 1 rotatably about a rotation axis in the longitudinal direction, wherein the rotation axis extends in a direction in which the insertion section extends; and
a transmission mechanism (22) in [0059] configured to transmit rotation of the driven member to the holding section holding the endoscope.
As to Claim 18 in particular, Lee discloses a robotic surgical system (10) in [0047] and Fig. 1, comprising:
a robot arm (38) in [0049] and Fig. 1 that is covered with a drape (48) in [0053] and includes a rotation drive section (13) in [0059];
a drape adaptor (62) in [0057] and Fig. 2 that is attached to the robot arm and includes a rotation drive transmission member (232) in [0063] and Figs. 4 and 8 engaged with the rotation drive section; and
an endoscope adaptor (49) in [0051] and Figs. 2-3 that is attached to the drape adaptor and includes a driven member (64) in [0059] and Figs. 2, 3, and 8 engaged with the rotation drive section, a holding section rotatably holding an endoscope (15) in [0052] and Fig. 1, and a transmission mechanism transmitting rotation of the driven member to the holding section.
As to Claim 19 in particular, Lee discloses the robotic surgical system according to claim 18, wherein
the robot arm comprises a plurality of robot arms as shown in Fig. 1 provided to respectively attach a surgical instrument and the endoscope thereto, and
the endoscope is mountable to any of the plurality of robot arms as modified by Schuh discussed below.
As to Claim 20 in particular, Lee discloses a method of attaching an endoscope (15) in [0052] and Fig. 1 to a robot arm (38) in [0049] and Fig. 1 through a drape adaptor (62) in [0057] and Fig. 2 and an endoscope adaptor (49) in [0051] and Figs. 2-3, comprising:
attaching the endoscope to a holding section (46) and (56) in [0051] and Fig. 3 of the endoscope adaptor such that the endoscope is rotatably held by the holding section of the endoscope adaptor;
attaching the drape adaptor to the robot arm such that a rotation drive section (13) in [0059] of the robot arm is engaged with a rotation drive transmission member (232) in [0063] and Figs. 4 and 8 of the drape adaptor in a state where the robot arm is covered with a drape (48) in [0053]; and
attaching the endoscope adaptor that holds the endoscope to the drape adaptor attached to the robot arm such that a driven member (64) in [0059] and Figs. 2, 3, and 8 of the endoscope adaptor that is configured to transmit rotation to the holding section through a transmission mechanism (22) in [0059] is engaged with the rotation drive transmission member of the drape adaptor.
As to Claims 1 and 18-20, Lee discloses the adaptor is used for various instruments in [0048] and [0051] for which an endoscope is an instrument, however does not specifically disclose additional endoscopes as instruments. However in order to expedite prosecution, Schuh is applied as a secondary teaching to evidence the level of ordinary skill in the art at the time of invention. Schuh teaches in the analogous field of endeavor of robotic endoscopy wherein robotic arm (102) in [0032] can hold an endoscope (118) in [0032] as shown in Fig. 1 including an insertion section “tubular” in [0033] including an image capturing section “imaging devices” in [0033] provided at a distal end of the insertion section and a body section connected to the insertion section. This evidences the level of ordinary mechanical skill in recognizing that adaptors and holding sections of instruments and endoscopes as equivalent alternatives for providing the same predictable result of providing support. It would have been obvious to one of ordinary skill in the art to have provided the holding section of Lee to hold both instruments and endoscopes as taught by Schuh in order to fulfill the same function with predictable results.
As to Claim 11, Lee discloses the endoscope adaptor according to claim 1, wherein
the base section includes: an attachment section (614) in [0076] and Fig. 3 that is to be attached to the drape adaptor; and an extension section (500) in [0073] and Figs. 4 and 14 that extends from the attachment section in the direction in which the insertion section extends, and
the holding section is provided on a distal end side of the extension section as shown in Figs. 4 and 14.
As to Claim 14, Lee discloses the endoscope adaptor according to claim 1, wherein
the driven member includes a first driven member (22a) in [0065]-[0066] and a second driven member (232) in [0066], and
one of the first driven member and the second driven member is driven to rotate forward “counterclockwise” in [0065] and the other is driven to rotate backward when the first driven member rotates “clockwise” in [0066] to transmit drive.
As to Claim 15, Lee discloses the endoscope adaptor according to claim 1, wherein
the driven member includes a first driven member (22a) in [0065]-[0066] and a second driven member (232) in [0066], and
one of the first driven member and the second driven member is driven to rotate forward “counterclockwise” in [0065] and backward “clockwise” in [0066] to transmit drive and the other is driven by the drive from the one driven member as described in [0066].
As to Claim 16, Lee discloses the endoscope adaptor according to claim 1, wherein
the driven member is rotated by rotation of a rotation drive transmission member (232) in [0063] and Figs. 4 and 8 that is provided in the drape adaptor and is rotated by the rotation drive section of the robot arm.
As to Claim 17, Lee discloses the endoscope adaptor according to claim 1, wherein
the endoscope is a rigid endoscope (the endoscope being fixedly mounted as shown in Fig. 1).
Allowable Subject Matter
Claims 2-10, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: As to claim 2, although the prior art discloses various aspects of the invention including worm gear configurations for rotation of an endoscope, it would be impermissible hindsight to combine the teachings to provide for a cylindrical worm gear, helical gear of a driven member, first gear, and second gear as cited in accordance with the endoscope adaptor, base section, driven member, holding section, and transmission mechanism in the claim. Claims 3-10 are dependent from claim 2 and similarly include allowable subject matter. As to claim 12, the prior art does not specifically disclose two guide grooves and two guide rails of the drape adaptor. Claim 13 depends from claim 12 and similarly includes allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the enclosed 892 form. 20130172679, 20120277530, 20120265013, 20100274078, 20080091066, 6699177, and 6436107 are cited to show similar worm gear configurations. The prior art should be considered to define the claims over the art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795



/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795